Case 0:19-cv-60839-WPD Document 1-1 Entered on FLSD Docket 03/29/2019 Page 1 of 1

444 Highway 96 East, PO Box 64378
Si, Paul, MN 55164-0378

 

a
€< hitpsy/www.iesysiem.canivconsumer
ESystem Toll-Free No: 800-279-9525
P.O. Box 64437 7 ACCOUNT SUMMARY
St. Paul, MN 55164-0437 Creditor; Gastroenterology Consultants of Boca
Electronic Service Requested Account No#l312
LC. System Reference No: a .1-59
April 5, 201 a :
he a § Principal Due: $752.46
BALANCE DUE; $752.46

$0.00 has been paid since placement

Uso yg hf lety yA UTdeLee Ela bafebay eg loyonefeat ft

Ronald Genlile
PO Box 1918
Boca Raton, FL 33429-1918

Ronald Gentile:
This Jetter will act as confirmation of your current balance owed to Gastroenterology C onsultants of Boca. Your balance is $752.46,

This balance is the amount that will be forwarded (o the national credit reporting agencies unless additional payment is received. Your credit
repart will then be updated to reflect payments on the account, You have the right to inspect your credit file in accordance with federal law,

Upon receipt of payment, we will update your records to reflect the paid status of your account.
If you need further clarification of your balance owed, or cannot make payment at this time, contact our office toduy.

Write your account number on your check or money order, make it payable to LC. System, Inc, and include the bottom portion of this letter with
your payment.
We are a debt collector attempting lo collect a debt and any information obtained will be used tor that purpose.

This does not contain a complete list of the rights consumers have under Federal, Stale, or Local laws.

 

 

{ PAYMENT OPTIONS , > Billing Phone Number:
> E-Mail Address:
> Address Changed? Make Changes Below.

 

 

For questions on your account or to make a
payment please go to;

 

hitips/www.iesystent com/cansumer Ronald Gentile
Reference No: 138135523-1-59 PO Box 1918

Boca Raton, FL 33429-1918
Mail check or money order payable to
™ 1.C. System, Ine. with this portion of letter.
Inclide Referenee Number 138135523-1-59,

pola eng UT yas Mga ang! gee tat eee ae
Ke Call us: 800-279-9525. fais ee

<

PO Box 64378 2
a

<

 

Saint Paul, MN 55164-0378
